            Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 1 of 38




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF GEORGIA
                                    ALBANY DIVISION


 DENNIS H. WILKINS, individually and on
 behalf of all others similarly situated,

                 Plaintiff,
                                                   Case No.
                  v.
                                                   CLASS ACTION COMPLAINT
 DANIMER SCIENTIFIC, INC., STEPHEN
                                                   FOR VIOLATIONS OF THE
 E. CROSKREY, RICHARD HENDRIX,
                                                   FEDERAL SECURITIES LAWS
 JOHN A. DOWDY, III, JOHN P.
 AMBOIAN, CHRISTY BASCO, PHILIP
 GREGORY CALHOUN, GREGORY
                                                   JURY TRIAL DEMANDED
 HUNT, ISAO NODA, and STUART W.
 PRATT,

                         Defendants.


       Plaintiff Dennis H. Wilkins (“Plaintiff”), by and through his attorneys, alleges upon

personal knowledge as to his own acts, and upon information and belief as to all other matters,

based upon the investigation conducted by and through his attorneys, which included, among other

things, a review of documents filed by Defendants (as defined below) with the United States

Securities and Exchange Commission (the “SEC”), news reports, press releases issued by

Defendants, and other publicly available documents, as follows:

                              NATURE AND SUMMARY OF THE ACTION

       1.       This is a securities class action on behalf of all investors who purchased or

otherwise acquired Danimer Scientific, Inc. (“Danimer” or the “Company”) and/or Live Oak

Acquisition Corp. (“Live Oak”)) securities between October 5, 2020 to May 3, 2021, inclusive

(the “Class Period”). This action is brought on behalf of the Class for violations of Sections 10(b)
            Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 2 of 38




and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and

78t(a) and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5.

       2.       According to its most recent Annual Report filed on Form 10-K with the SEC,

Danimer purports to be “a performance polymer company specializing in developing and

producing bioplastic replacements for traditional petrochemical-based plastics.” The Company has

said that it “believe[s] that we are the only commercial company in the bioplastics market to

combine the production of a base polymer along with the reactive extrusion capacity in order to

give customers a ‘drop-in’ replacement for a wide variety of petrochemical-based plastics,” and

has described itself as “a leading producer of polyhydroxyalkanoate (‘PHA’), which occurs

naturally in living organisms and is chemically similar to polyesters.” Danimer’s key product is its

PHA that sells under the brand name Nodax, which the Company has lauded as a 100%

biodegradable, renewable, and sustainable plastic alternative. Danimer shares trade on the New

York Stock Exchange under the ticker “DNMR.” The Company is headquartered in Bainbridge,

Georgia.

       3.       On October 5, 2020, the start of the Class Period, Danimer, then called Meredian

Holdings Group, Inc. (doing business as Danimer Scientific, or Legacy Danimer), announced that

it had entered into a definitive agreement for a business combination with Live Oak, a special

purpose acquisition company (commonly referred to as a “SPAC”) that would result in Danimer

being a publicly traded company. Live Oak’s shares traded on the New York Stock Exchange

under the ticker symbol “LOAK.”

       4.       On December 29, 2020, Danimer and Live Oak announced that it had completed

the business combination, after the transaction was approved by Live Oak’s board of directors at




                                                 2
            Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 3 of 38




a special meeting held the previous day. Danimer shares began trading on the New York Stock

Exchange on December 30, 2020 under the ticker symbol “DNMR.”

       5.       On March 20, 2021, the Wall Street Journal published an article entitled “Plastic

Straws That Quickly Biodegrade in the Ocean? Not Quite, Scientists Say.” In this article, the WSJ

wrote that although “Nodax breaks down far more quickly than fossil-fuel plastics . . . many claims

about Nodax are exaggerated and misleading, according to several experts on biodegradable

plastics.” According to the article, Jason Locklin, the expert who co-authored the study touted by

Danimer as validating its material, stated that Danimer’s marketing is “sensationalized” and that

making broad claims about Nodax’s biodegradability “is not accurate” and is “greenwashing.”

       6.       On this news, Danimer’s stock price fell $6.43 per share, or approximately 13%, to

close at $43.55 on March 22, 2021. Shares continued to plummet, falling to a March 30, 2021

close of just $34.15 per share.

       7.       Analyst Spruce Point Capital Management, on April 22, 2021, issued a report on

Danimer writing that Danimer represented “Another Go Around at Plastic Alternatives with

Several Corporate Governance Red Flags: 65%-100% Downside Risk.” In this report, Spruce

Point alleged that “Danimer’s growth expansion story is likely to fail as did others that have

previously tried. The most surprising aspect of Danimer’s business is not its lackluster technology,

as highlighted by the Wall Street Journal’s March 2021 article, but the several corporate

governance red flags we have found involving the past and current CEOs, the CTO and current

Danimer executives and Directors.” Spruce Point continued: “[w]e question the independence of

Danimer’s scientific research as Danimer has been a financial backer of the University of Georgia

Lab and several professors who authored the supporting research. . . . We also believe Danimer




                                                 3
            Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 4 of 38




has concealed, through numerous website changes and omission of past press releases, a pattern

of conflicting and irreconcilable statements on capacity, facility size, and capex costs . . . .”

       8.       On this news, Danimer’s stock price fell from its April 21, 2021 close of $25.00

per share to an April 22, 2021 close of $22.99 per share, representing a one-day drop of $2.01 per

share, or approximately 8%.

       9.       Spruce Point issued a follow up report to its April 22, 2021 report on May 4, 2021,

writing “insights from Danimer FOIA show smoking gun evidence of pricing inflation and

slackness in capacity.” Spruce Point continued that “with the benefit of a recently released [FOIA]

request from the Kentucky Department of Environmental Protection, we have evidence that

suggests Danimer’s production figures, its pricing, and rosy financial projections are wildly

overstated. Monthly Kentucky PHA production figures have been restated by up to 100% after

coming public. Danimer’s PHA average selling price appears to be 30% - 42% below

management’s claims. Moreover, Danimer’s recently reported production figures are so far below

their actual capacity, that it calls into question why is Danimer telling investors it needs hundreds

of millions of dollars in capacity expansion?”

       10.      On this news, Danimer’s shares further plummeted, falling from its May 3, 2021

close of $23.63 per share to a May 4, 2021 close of $22.14, representing a one-day drop of $1.49

per share, or approximately 6.3%.

       11.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business. Specifically, Defendants made false and/or

misleading statements, and/or failed to disclose that: (i) Defendants had overstated and/or

misstated the biodegradability and environmentally-friendly nature of its Nodax product,

particularly in oceans and landfills; (ii) Defendants misrepresented the size of the Company’s



                                                   4
          Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 5 of 38




facilities, the Company’s production capacity and actual production amounts, and the Company’s

costs; (iii) Defendants misrepresented the Company’s growth, financial results, and financial

projections; (iv) Danimer had deficient internal controls; and (v) as a result, the Company’s public

statements were materially false and misleading at all relevant times.

                                 JURISDICTION AND VENUE

       12.     The federal law claims asserted herein arise under §§ 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC,

17 C.F.R. § 240.10b-5, as well as under the common law.

       13.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.

       14.     This Court has jurisdiction over each Defendant named herein because each

Defendant is an individual or corporation who has sufficient minimum contacts with this District

so as to render the exercise of jurisdiction by the District Court permissible under traditional

notions of fair play and substantial justice.

       15.     Venue is proper in this District pursuant to § 27 of the Exchange Act, 15 U.S.C.

§ 78aa and 28 U.S.C. § 1931(b), as the Company has its principal executive offices located in this

District and conducts substantial business here.

       16.     In connection with the acts, omissions, conduct and other wrongs in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to the United States mail, interstate telephone communications and the

facilities of the national securities exchange.




                                                   5
          Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 6 of 38




                                          PARTIES

        17.   Plaintiff Dennis H. Wilkins acquired and held shares of Danimer at artificially

inflated prices during the class period, and has been damaged by the revelation of the Company’s

material misrepresentations and material omissions.

        18.   Defendant Danimer Scientific, Inc. purports to be “a performance polymer

company specializing in developing and producing bioplastic replacements for traditional

petrochemical-based plastics.”. Danimer shares trade on the New York Stock Exchange under the

ticker “DNMR.” The Company’s headquarters are located at 140 Industrial Boulevard,

Bainbridge, Georgia 39817, and the Company is incorporated under the laws of the State of

Delaware.

        19.   Defendant Stephen E. Croskrey is Danimer’s Chief Executive Officer and the

Chairman of the Company’s Board of Directors, having served in those capacities since February

2016.

        20.   Defendant Richard Hendrix is the co-founder and managing partner of Live Oak

Merchant Partners, Chief Executive Officer of Live Oak Acquisition Corporation, and a member

of Danimer’s Board of Directors.

        21.   Defendant John A. Dowdy, III is Danimer’s Chief Financial Officer, having served

in that capacity since May 2014.

        22.   Defendant John P. Amboian is a Director on Danimer’s Board of Directors.

        23.   Defendant Christy Basco is a Director on Danimer’s Board of Directors.

        24.   Defendant Philip Gregory Calhoun is a Director on Danimer’s Board of Directors.

        25.   Defendant Gregory Hunt is a Director on Danimer’s Board of Directors.

        26.   Defendant Dr. Isao Noda is a Director on Danimer’s Board of Directors.

        27.   Defendant Stuart W. Pratt is a Director on Danimer’s Board of Directors.
                                               6
          Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 7 of 38




       28.     Collectively, Defendants Croskrey, Hendrix, Dowdy, Amboian, Basco, Calhoun,

Hunt, Noda, and Pratt are referred to throughout this complaint as the “Individual Defendants.”

       29.     The Individual Defendants, because of their positions at the Company, possessed

the power and authority to control the content and form of the Company’s annual reports, quarterly

reports, press releases, investor presentations, and other materials provided to the SEC, securities

analysts, money and portfolio managers and investors, i.e., the market. The Individual Defendants

authorized the publication of the documents, presentations, and materials alleged herein to be

misleading prior to its issuance and had the ability and opportunity to prevent the issuance of these

false statements or to cause them to be corrected. Because of their position with the Company and

access to material non-public information available to them but not to the public, the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to and were being

concealed from the public and that the positive representations being made were false and

misleading. The Individual Defendants are liable for the false statements pleaded herein.

                               SUBSTANTIVE ALLEGATIONS

       30.     DaniMer Scientific was originally formed in 2004 and sought to provide sustainable

polymer solutions by developing compostable and biodegradable plastic alternatives. In 2014,

Meredian Inc. and DaniMer Scientific merged under the name Meredian Holdings Group Inc. In

December 2016, Meredian Holdings Group Inc. announced that it would do business as Danimer

Scientific. In 2007, DaniMer Scientific acquired the intellectual property from Procter & Gamble

for Nodax.

       31.     Live Oak was incorporated in May 2019 as a SPAC. Live Oak completed its initial

public offering in May 2020.

               MATERIALLY FALSE AND MISLEADING STATEMENTS

       32.     The Class Period begins on October 5, 2020, when Danimer announced that it had

                                                 7
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 8 of 38




entered into a definitive merger agreement with Live Oak. In this announcement, Danimer referred

to itself as a “[p]ioneer in creating fully biodegradable and compostable bioplastics providing a

cleaner, healthier, and environmentally responsible alternative to fossil fuel-based plastics.” The

Company continued:

       Danimer Scientific is a pioneer in creating environmentally responsible and natural
       alternative solutions to traditional petroleum-based resins. The Company’s
       signature polymer, Nodax™ PHA (polyhydroxyalkanoate), is a 100%
       biodegradable, renewable, and sustainable plastic produced using canola oil as a
       primary feedstock. Nodax™ PHA is the first PHA polymer to be certified as marine
       degradable, the highest standard of biodegradability, which verifies the material
       will fully degrade in ocean water without leaving behind harmful microplastics. As
       a result, NodaxTM offers a better beginning-of-life and end-of-life cycle than any of
       today’s traditional plastics, eliminates the need for recycling and can replace the
       80% of plastics that are never recycled or incinerated.

       Danimer is currently producing and shipping NodaxTM at an industrial scale level
       from its existing facility in Winchester, Kentucky. The company has partnered with
       key plastics manufacturers and consumer products companies such as PepsiCo,
       Nestlé, Genpak, WinCup, Columbia Packaging Group and Plastic Suppliers Inc. as
       they transition a wide variety of plastic applications, including straws, food and
       beverage containers, flexible packaging, agricultural and medical applications,
       among others. Based on signed and pending contracts, the company is fully sold
       out of all production in its Kentucky facility and will use their increased capital
       base to significantly increase production, to meet the current and long-term demand
       of its customer base.

       33.     In this release, Defendant Croskrey stated:

       We are excited to partner with Live Oak and transition Danimer to be a public
       company . . . . We are at an inflection point in our growth trajectory and this
       transaction will fuel the next phase of our rapid commercial expansion. Our
       research-based approach to creating environmentally responsible solutions has
       attracted a blue chip, multinational customer base and our partnership with Live
       Oak will allow us to further scale production to meet strong customer demand
       for our technology. We believe PHA has the ability to eliminate the pollution
       caused by single use plastics worldwide, a potentially remarkable achievement.
       We are well positioned to further expand our 100% biodegradable products to a
       wide range of plastic and specialty applications, with a long runway for profitable
       global growth.

       34.     Moreover, Defendant Hendrix stated:



                                                8
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 9 of 38




       Danimer represents a unique and compelling investment opportunity with take-
       or-pay contracted revenue from a blue-chip client base for fully bio-degradable
       plastic resin that addresses one of the world’s most significant environmental
       challenges. PHA adoption is benefiting from powerful tailwinds as the result of
       wide-spread corporate commitments and evolving consumer preferences for eco-
       friendly packaging solutions that address the worldwide problem of plastic
       waste. We believe Danimer is poised for rapid and sustained growth with a fully
       financed capacity expansion plan and proprietary customer applications.

       35.     Also on October 15, 2020, the Company filed an investor presentation as an

attachment to a Form 8-K with the SEC. In this presentation, the Company stated that Nodax is

“[f]ully degradable in 12-18 weeks after the product is discarded,” and that it is “[a]ble to

effectively biodegrade in both anaerobic and aerobic environments such as a waste treatment

facility or the ocean.”1 In this same presentation, the Company touted that its “Rapidly Growing

Blue Chip Customer Base with Take-or-Pay Contracts has led to [a] Fully Sold-Out Position,”

which management forecasting PHA finished products volume of 2 million lbs. and $6 million in

sales for 2020, implying a PHA average selling price of $3.00 per lb.

       36.     On October 15, 2020, Danimer issued a press release stating that the Company had

received a United Soybean Board grant to support biodegradable plastic production. This release

provided, in relevant part, that Danimer had received a $350,000 grant to investigate the use of

high-oleic soybean oil in the production of PHA and that “PHA was verified as an eco-friendly

alternative to petrochemical plastics by the University of Georgia (UGA) and the UGA New

Materials Institute in a 2018 study. The material reliably degrades without leaving behind

harmful microplastics in a wide range of environments, including home compost units, landfills

and oceans.”




1
    https://www.sec.gov/Archives/edgar/data/0001779020/000101376220000050/ea127764ex99-
3_liveoak.htm.
                                                9
           Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 10 of 38




          37.    On November 17, 2020, Danimer issued a press release announcing that with

Eagle Beverage Products, a specialty beverage manufacturer, the Company would produce

biodegradable drinking straws for the quick service restaurant industry. In this release, Danimer

stated:

          The straws will degrade in environments ranging from industrial composting
          facilities to home compost units and oceans without leaving behind microplastics.

          Eagle Beverage will manufacture the straws using Danimer Scientific’s proprietary
          biopolymer, Nodax™ polyhydroxyalkanoate (PHA). Tested by University of
          Georgia (UGA) researchers and the UGA New Materials Institute, PHA is made
          from sustainable materials, such as canola oil, to produce a proven biodegradable
          alternative to traditional petrochemical plastics. The straws are expected to be
          available for Eagle Beverage’s QSR customers to purchase in early 2021. After
          launching the straws, Eagle Beverage plans to explore expanding its offerings to
          include compostable food containers, packaging and more.

                                          *       *      *

          The straws will be 100% made in the United States as Danimer Scientific
          produces Nodax PHA™ in its Kentucky- and Georgia-based facilities, while
          Eagle Beverage manufactures the straws in its Kent, Wash.-based facility.
          Danimer Scientific’s Nodax™ PHA possesses seven TÜV AUSTRIA
          certifications and statements of industrial and home compostability, is
          biodegradable in anaerobic conditions, soil, freshwater and marine environments
          and is 100% bio-based. All of Danimer Scientific’s biopolymers, including its
          Nodax™ PHA, are FDA approved for food contact.

          “PHA has become the go-to material for sustainable alternatives to single-use
          plastic that do not sacrifice reliability or quality,” said Danimer Scientific CEO
          Stephen Croskrey. “Eagle Beverage has established robust relationships with
          some of the largest fast food chains in the country, so we look forward to
          partnering with them on supplying the industry with biodegradable straws.”

          38.    On December 29, 2020, Danimer announced the completion of its business

combination with Live Oak, after the transaction was unanimously approved by Live Oak’s board

of directors at a special meeting held on December 28, 2020. In this release, Danimer announced

that its shares would begin trading under the ticker symbol DNMR on the NYSE the following

day, December 30, 2020.

                                                 10
 Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 11 of 38




39.    In this December 29, 2020 release, Danimer stated:

Danimer Scientific is a pioneer in creating environmentally responsible and natural
alternative solutions to traditional petroleum-based resins. The Company’s
signature polymer, Nodax™ PHA (polyhydroxyalkanoate), is a 100%
biodegradable, renewable, and sustainable plastic produced using canola oil as a
primary feedstock. Nodax™ PHA is the first PHA polymer to be certified as marine
degradable, the highest standard of biodegradability, which verifies the material
will fully degrade in ocean water without leaving behind harmful microplastics. As
a result, NodaxTM offers a better beginning-of-life and end-of-life cycle than any of
today’s traditional plastics and can replace the 80% of plastics that are never
recycled or incinerated.

Danimer Scientific is currently producing and shipping NodaxTM at a commercial
scale level from its existing facility in Winchester, Kentucky. The Company has
partnered with key manufacturers and consumer products companies such as
PepsiCo, Nestlé, Bacardi, Genpak, WinCup, Columbia Packaging Group, Kemira
and Plastic Suppliers Inc. as they introduce more sustainable alternatives to straws,
food and beverage containers, and flexible packaging, among others. Based on
signed and pending contracts, the Company is fully sold out of all production in its
Kentucky facility and will use its increased capital base to significantly increase
production in seeking to meet the expected current and long-term demand of its
customer base.

40.    In this December 29, 2020 release, Defendant Croskrey stated:

The completion of our business combination represents a pivotal milestone in the
global fight against one of the world’s biggest environmental problems – single use
plastic waste and pollution . . . . We are now fully financed to expand production
capacity and meet the considerable expected demand from our blue chip,
multinational customer base. Our customers view our Nodax™ PHA technology as
a core component of their corporate sustainability strategy and a key vehicle to
achieve their ESG commitments of reducing plastic waste by making their plastic
packaging fully biodegradable. We are excited to become a publicly traded
company and enter the next phase of growth as we broaden the reach of our
remarkable Nodax™ technology.

41.    In addition, Defendant Hendrix stated:

Danimer Scientific’s 100% biodegradable products put the Company at the
forefront of sustainability and ESG leadership with innovative technologies that
minimize exploitation of natural resources and enable customers to incorporate
environmentally responsible products into their supply chains. Danimer Scientific
represents a unique and compelling ESG investment opportunity with what we
believe is a clear path to profitable growth. We are delighted to complete this



                                         11
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 12 of 38




       business combination to accelerate the Company’s growth and create value for
       Danimer Scientific’s team members, customers, shareholders and the environment.

       42.     On January 28, 2021, Danimer filed a Registration Statement on Form S-1 with the

SEC, seeking to issue up to an aggregate of 16,279,253 shares of Class A common stock, which

consists of up to 6 million shares of common stock that are issuable upon the exercise of 6 million

warrants originally issued in a private placement in connection with Live Oak’s IPO, up to 10

million shares of common stock issuable upon the exercise of 10 million warrants originally issued

in Live Oak’s IPO; and up to 279,253 shares of common stock issuable upon exercise of “Non-

Plan Legacy Danimer Options.” According to this Registration Statement, Danimer “will receive

the proceeds from any exercise of any Warrants for cash.” This Registration Statement was signed

by all of the Individual Defendants.

       43.     In this Form S-1 Registration Statement, Danimer wrote:

       PHA Technology Platform

       Danimer is a leading producer of polyhydroxyalkanoate (“PHA”), which occurs
       naturally in living organisms and are chemically similar to polyesters. PHAs serve
       as a biodegradable plastic alternative to petrochemical-based plastics. Since 2020,
       Danimer has sold PHAs commercially under its proprietary Nodax® brand name
       for usage in a wide variety of plastic applications including water bottles, straws,
       food containers, among others. Our PHA biopolymers are formulated to meet the
       biodegradability requirements for ASTM International and European (EN)
       standards. Our PHA is also FDA-approved for food contact and will biodegrade
       aerobically or anaerobically in soil, water and industrial or home compost within
       three to six months depending on conditions.

       Danimer originally acquired its PHA technology from Procter & Gamble in 2007.
       PHAs are made through a fermentation process in which bacteria consume
       vegetable oil and produce PHA within their cell membranes as energy reserves.
       Danimer harvests the excess PHA from the bacteria, purifies and filters it before
       extruding it into a pellet, which is sold to our customers. We believe PHAs are a
       complete replacement for petrochemical-based plastics with the added benefit that
       our customers in most cases are not required to purchase new equipment in order
       to switch to using Danimer’s bio-plastics products. Utilizing PHAs as a base resin
       significantly expands the number of potential applications for bioplastics in the



                                                12
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 13 of 38




       plastics industry and also enables Danimer to produce resin that is not just
       compostable, but also fully biodegradable.

       PLA Technology Platform

       Danimer also creates proprietary plastics using the natural plastic Polylactic Acid
       (“PLA”) as a base resin and has been in this line of business since 2004. Danimer’s
       reactive extrusion technology has allowed many companies to begin to use
       renewable and compostable plastics to meet their customers’ growing sustainability
       needs. Danimer is a pioneer in bioplastics technology, demonstrated by early
       successes such as creating a bioplastic suitable for coating disposable paper cups to
       withstand the temperatures of hot liquids such as coffee. Danimer has expanded its
       product portfolio and now supplies customers globally. Danimer has two primary
       manufacturing platforms: reactive extrusion and polymer synthesis. In reactive
       extrusion, new polymers are made by combining PLA with other plant-
       based materials or minerals, to be able to meet the needs of customers that cannot
       use non-formulated neat PLA. In polymer synthesis, new proprietary polymers are
       made in reactors (vertical tanks with ability to control pressure, heat, agitation, pH,
       etc.) and then pelletized. In addition to the plastics developed by Danimer, Danimer
       also toll manufactures for customers that need the unique extruder or reactor setup
       employed by Danimer for new or scale-up production. Our PLA-
       based biopolymers are formulated to meet the biodegradability requirements for
       ASTM International and European (EN) standards.

       44.     The same Registration Statement stated that “[u]nlike PLA . . . Danimer

biopolymers can . . . biodegrade in natural soil and water environments, including the marine

environment,” and also provided:

       PHA is a naturally occurring bioplastic that effectively biodegrades in both
       anaerobic environments, such as a waste treatment facility, and aerobic
       environments, such as an ocean. PHA will degrade in environments in which
       microbes or fungi are present, without the presence of heat and moisture . . . . PHA
       is degradable in industrial compost, home compost, soil, fresh water, marine water
       and anaerobic conditions . . . . Danimer’s Nodax® PHA possesses seven TUV
       AUSTRIA certifications and statements of industrial and home compostability, is
       biodegradable in anaerobic soil, freshwater and marine environments and is 100%
       bio-based.

       45.     This Registration Statement further provided that “Danimer’s corporate

headquarters, primary research facility, PLA reactive extrusion plant, tolling operation, as well as

the site of its PHA commercial demonstration plant are located in Bainbridge, GA, in



                                                 13
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 14 of 38




approximately 200,000 square feet of real property.” It further provided, with respect to the

Company’s internal controls, that Defendants relied on information technology systems to aid with

“overall internal control processes, maintain records of our property, plant and equipment”; that

Danimer will “adopt new internal controls and disclosure controls and procedures”; and that

Defendant Basco, a Danimer (and before that, Legacy Danimer) Director on the Company’s Board

of Directors “has extensive experience in financial reporting and oversight in maintaining strong

internal controls.”

       46.     On February 16, 2021, Danimer filed a Prospectus on Form 424B3 with the SEC

to consummate this offering, and the SEC declared the Registration Statement effective the same

day. This Prospectus contained the same or nearly identical statements as those alleged in the

Registration Statement, supra, regarding the environmental friendliness of Danimer’s operations,

the biodegradability of Nodax and its superiority to PLA-based products, the Company’s

regulatory risks, the size of Danimer’s operations, and Danimer’s internal controls.

       47.     On March 16, 2021, Danimer issued a press release announcing that it had entered

into an agreement with Mars Wrigley “to develop an innovative home compostable packaging for

a more sustainable planet.” In this release, Danimer stated:

       Danimer Scientific’s signature packaging - Nodax® polyhydroxyalkanoate (PHA)
       – is produced through natural fermentation processes using plant oils such as soy
       and canola and biodegrades in both soil and marine environments. Mars will
       continue to evaluate opportunities to scale this novel, innovative and sustainable
       packaging technology across its portfolio of brands and categories.

       Danimer Scientific and Mars Wrigley plan to introduce Nodax®PHA into flexible
       and rigid packaging that reliably breaks down in both industrial composting
       facilities and backyard compost units, offering an enhanced value proposition for
       environmentally conscious consumers and retailers. Sourced from the seeds of
       plants such as canola and soy, Nodax®PHA can serve as an alternative to traditional
       petrochemical plastic and has been certified as biodegradable in soil and marine
       environments. In addition to better end-of-life options, Nodax®PHA is renewably
       sourced, making it a truly circular material that helps eliminate waste.

                                                14
          Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 15 of 38




         48.    The statements described above in ¶¶ 32-37, 39-41, 43-47 were materially false and

misleading and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Defendants made false and/or misleading statements, and/or failed to disclose that:

(i) Defendants had overstated and/or misstated the biodegradability and environmentally-friendly

nature of its Nodax product, particularly in oceans and landfills; (ii) Defendants misrepresented

the size of the Company’s facilities, the Company’s production capacity and actual production

amounts, and the Company’s costs; (iii) Defendants misrepresented the Company’s growth,

financial results, and financial projections; (iv) Danimer had deficient internal controls; and (v) as

a result, the Company’s public statements were materially false and misleading at all relevant

times.

                           THE WALL STREET JOURNAL REPORT

         49.    On March 20, 2021, the Wall Street Journal published an article entitled: “Plastic

Straws That Quickly Biodegrade in the Ocean? Not Quite, Scientists Say.” The article provided,

in relevant part:

         Imagine you’re walking along a beach sipping a cool lemonade. When you finish,
         there’s no trash can in sight, so you leave your plastic cup and straw on the shore,
         assured that if washed away they’ll quickly disappear.

         That’s the image touted by a growing number of companies using Nodax—a plant-
         based plastic—to make straws, bottles and bags that they claim can biodegrade in
         oceans within a few months.

         Nodax’s owner, Danimer Scientific Inc., counts Nestlé SA and Bacardi Ltd. among
         its customers and PepsiCo Inc. as an investor.

         Nodax breaks down far more quickly than fossil-fuel plastics, which can last for
         hundreds of years. But many claims about Nodax are exaggerated and misleading,
         according to several experts on biodegradable plastics. They say more testing and
         stricter regulations are needed, and warn that marketing products as marine
         biodegradable could encourage littering. Biodegradable straws, bottles and bags
         can persist in the ocean for several years, they say.


                                                 15
 Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 16 of 38




“The claims are what I would call sensationalized,” Jason Locklin, a University of
Georgia professor, said of Danimer’s Nodax marketing. Mr. Locklin directs the
university’s New Materials Institute and co-authored a study cited by Danimer as
validating its material.

Consumers are increasingly concerned about the environmental impact of single-
use plastics, while regulators are threatening and implementing bans. More
companies are promising to make eco-friendly containers, a shift Danimer says is
a big tailwind. Plastic in the oceans is a particularly emotive issue for some,
dismayed by images circulated by conservation organizations showing bleeding
turtles, dead fish and tangled seabirds.

Companies since the 1970s have tried with little success to develop plastics that
naturally disappear in the environment. While plastics made from materials like
corn can biodegrade in compost facilities under specific heat and moisture
conditions, plastic that quickly breaks down in nature has proved elusive.

Until now, Danimer says. Its chief executive, Steven Croskrey, has described
Nodax as “the holy grail of plastic,” highlighting that the material has been certified
by TUV Austria—a leading international certification body whose logo is found on
items like compostable food waste bags—as able to biodegrade in seawater.
Danimer’s share price has more than doubled since it went public through a deal
with a so-called blank-check company in late December.

Nodax is the brand name of a resin that belongs to a family of plastics known as
PHAs. It is made by feeding canola oil to bacteria, from which carbon is extracted
and turned into plastic. Unlike conventional plastics, Nodax is consumed by
microorganisms when thrown away, Danimer says.

Mr. Locklin’s study—described in marketing material by Danimer and its
customers as verifying Nodax as “a truly biodegradable alternative to
petrochemical plastics”—showed that Nodax in powdered form breaks down
quickly, but that the rate is much more variable when tested as a film, the form used
to make bags, straws and bottles.

Making broad claims about Nodax’s biodegradability “is not accurate,” said Mr.
Locklin, adding: “I think that’s greenwashing.”

                                  *       *       *

Nodax doesn’t have any certification indicating it biodegrades in landfills.
However, Mr. Croskrey on an investor call in October said the product would be
consumed by bacteria if it ended up in a landfill. Responding to questions from The
Wall Street Journal, Mr. Van Trump said the claim by the Danimer chief wasn’t
wholly accurate, saying Nodax products are unlikely to biodegrade in most modern
landfills.


                                          16
           Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 17 of 38




       Few laws exist to address claims about biodegradability. California bans the sale of
       plastic products that use the terms “biodegradable” or “degradable,” saying such
       claims can be misleading. Last year the state passed a separate law barring products
       from using the term “marine degradable.”

       Making claims about soil biodegradability—as Bacardi and Columbia do—is
       tricky, too, since products need to be fully buried in soil rather than simply littered
       to break down entirely, Mr. Narayan said.

       “Everything biodegrades at some point,” including fossil-fuel plastics, he said.
       “The question is how soon.”

       50.     The Wall Street Journal article also cited a Michigan State University professor

with over 30 years’ experience researching biodegradable plastics, who noted that “variations in

temperature and microorganisms in the ocean make it very difficult to promise a bottle made from

Nodax will biodegrade in 18 months.” According to the same expert, even though Danimer lauds

Nodax as being certified by TUV Austria, an international certification body for compostable

items, “[t]he marine biodegradability test used to gain certification from TUV is conducted in a

lab using seawater at a temperature of 30 degrees Celsius (86 Fahrenheit),” whereas “the average

ocean temperature is 4 degrees Celsius (39.2 Fahrenheit), which means items could degrade more

slowly in real life.” The same expert noted that “[a]t some ocean temperatures, Nodax straws could

take between five and 10 years to biodegrade,” whereas “[b]ags and bottles could take even

longer.”

       51.     On this news, Danimer’s stock price fell $6.43 per share, or approximately 13%, to

close at $43.55 on March 22, 2021. Shares continued to plummet, falling to a March 30, 2021

close of just $34.15 per share.

       ADDITIONAL MATERIALLY FALSE AND MISLEADING STATEMENTS

       52.     On March 29, 2021, Danimer announced that it planned “to invest $700 million in

expanding [its] Bainbridge manufacturing operations, nearly quadrupling [its] workforce in

Decatur County.” This release provided, in relevant part:

                                                 17
        Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 18 of 38




       Headquartered in Bainbridge for over a decade, Danimer currently employs more
       than 100 people in southwest Georgia. The company’s renewable and sustainable
       biopolymers are used in single-use and other plastic products. These materials are
       biodegradable and compostable and are used by clients in industries like food
       packaging, bottling, and other traditional packaging sectors. Applications for
       Danimer’s biopolymers include additives, aqueous coatings, fibers, filaments,
       films, hot-melt adhesives, and injection-molded articles.

       “Georgia has been a welcoming home for Danimer since the company’s inception,
       and we are grateful for the opportunity to continue growing our roots in the
       region,” said Stephen Croskrey, CEO of Danimer Scientific. “With access to the
       state’s robust logistics infrastructure and top-notch talent coming from local
       universities, we are in a strong position to make our vision of replacing traditional
       plastic with 100% renewable and biodegradable alternatives a reality. We could not
       be more pleased with the growing commitments to sustainable solutions by
       multinational companies, which has allowed us to double the planned size of this
       new facility.”

       Danimer expects to construct an additional 2,000,000-square-foot facility near their
       current 25-acre campus, located at 140 Industrial Boulevard in Bainbridge. The
       company will hire for technical positions and careers in production, maintenance,
       and management.

       53.    Also on March 29, 2021, the Company announced its fourth quarter and full year

2020 financial results. In this announcement, Defendant Croskrey stated:

       I am pleased with our numerous accomplishments during 2020 . . . . We ended the
       year with an exceptionally strong customer base, a commercial-scale bioplastic
       technology platform that we believe is unrivaled, and the financial flexibility to
       move the business forward. Our team overcame logistical challenges related to the
       pandemic and achieved strong 2020 results. In addition, we were thrilled to become
       a public company through the completion of our merger with Live Oak in
       December 2020. This strategic combination provided us with significant financial
       resources to service our multinational blue chip customers and fuel our capacity
       expansion objectives. We believe the breadth of opportunities available to us is
       immense and we are committed to growing our business to build long-term
       shareholder value.

       As we look forward, our focus will be to further position Danimer for long-term
       sustainable growth . . . . We are experiencing intense demand for our Nodax™ PHA
       technology, which is translating into long-term commitments for our products. Our
       facility expansions and recently announced planned doubling of our greenfield
       capacity will further extend the reach of our biodegradable (and compostable)
       products and help our customers achieve their ESG commitments to reduce plastic
       waste. In order to capture this remarkable market opportunity, we are utilizing our

                                                18
             Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 19 of 38




        resources to not only scale our production capacity but also to invest near-term in
        our operational infrastructure. I look forward to building on our high growth
        trajectory as we execute our strategy and continue our fight against one of the
        world’s biggest environmental problems – plastic waste and pollution.

        54.      The Company further reported that “[r]evenues increased 46% to $47.3 million

compared to the prior year, driven by stronger demand and additional PHA production capacity at

the Company’s Winchester, Kentucky facility brought online in 2020,” and that “[g]ross profit

increased to $11.5 million, compared to $11.1 million in the prior year. Additional gross profit

increased 19% to $16.6 million compared to the prior year, with stronger revenues offsetting initial

inefficiencies and incremental expenses associated with nascent PHA production at the Kentucky

facility.”

        55.      In this release, Danimer further stated that:

        Facility Network Expansion Updates

        Market demand remains robust for Danimer’s signature polymer, Nodax™ PHA
        (polyhydroxyalkanoate), a 100% biodegradable, renewable, and sustainable
        plastic produced using canola oil as a primary feedstock. Expanding commitments
        from blue chip multinational consumer packaging customers support Danimer’s
        announced nameplate capacity additions to collectively produce and deliver up to
        an estimated 315 million pounds of finished PHA product per year.

                 • The Winchester, Kentucky facility is currently producing and shipping
        PHA at a commercial scale. In 2020, Danimer completed Phase I of its two-phase
        facility expansion, adding 20 million pounds of nameplate production capacity for
        the manufacture of PHA-based finished product. The facility started production
        runs in March 2020. The production ramp was negatively impacted by the COVID
        pandemic as well as the Company’s decision to conserve cash given the uncertainty
        in the economy. We are continuing to increase production volume at this facility.
        Building on this initial success, Phase II of the expansion is in process to bring the
        plant to its anticipated full capacity of 65 million finished pounds annually. Based
        on the timing of the completion of the merger with Live Oak, the construction of
        the Phase II expansion began in December 2020 and is now expected to come
        online in the second quarter of 2022.

                •      Today the Company announced that it plans to double the
        anticipated capacity of its previously disclosed greenfield facility from 125 million
        to 250 million finished pounds of PHA products annually. To be located in

                                                   19
           Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 20 of 38




          Bainbridge, Georgia, the new state-of-the-art facility is currently in the pre-
          construction engineering stage, and we expect to break ground in the first quarter
          of 2022. The greenfield capacity will come online in two phases, with an initial
          three fermenters expected to be operational in mid-2023 and the second set of three
          fermenters anticipated to come online in early 2024. Based on the current demand
          pipeline, the Company continues to forecast that capacity at the greenfield plant
          will be sold out.

          Business Outlook

          As blue chip multinational customers continue to introduce more sustainable
          alternatives to straws, consumable containers, and flexible packaging, among
          other products, Danimer has experienced intense demand and accelerating growth
          for its marine degradable PHA products, the highest standard of biodegradability,
          which offer a better beginning-of-life and end-of-life cycle solution than any of
          today’s traditional plastics. Increasing PHA production availability from the
          completed Phase I capacity expansion at the Kentucky facility is expected to
          support a significant ramp up in revenue for 2021. The Company expects
          Adjusted EBITDA and cash flow from operations to benefit in 2021 from
          operational efficiencies as the Kentucky facility increases utilization levels, with
          a partial offset from accelerated investments in headcount and technology to build
          out the public company infrastructure and operational platform needed to support
          the planned transformational expansion of the production facility network. For
          the full year 2021, the Company anticipates capital expenditures to be in the range
          of $100 million to $125 million, primarily to invest in the planned capacity
          expansions to meet the expected current and long-term demand from its growing
          customer base.

          56.    In addition, on March 29, 2021, Danimer held an earnings call with analysts to

discuss its fourth quarter and full year 2020 financial results. On this call, Defendant Croskrey

stated:

          I’m extremely pleased with our numerous accomplishments during 2020 to end the
          year with an outstanding customer base and an unrivaled commercial-scale
          bioplastic technology platform. Becoming public was an important milestone for
          our company, providing us with additional financial flexibility to achieve our long-
          term expansion objectives. 2020 was a year of record revenues for Danimer, and
          we are still in the early stages of an immense opportunity to grow our business and
          build long-term shareholder value.

          On today’s call, we are going to address 4 key takeaways: First, the depth and
          capabilities of our high-growth next-generation eco-tech company that produces
          100% biodegradable polymers for use in plastic applications; second, our massive
          addressable market spanning 500 billion pounds; third, our unrivaled growth

                                                  20
 Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 21 of 38




potential from intense demand by blue-chip multinational customers; and finally,
the progress we have made to significantly expand our business to meet customer
demand.

Moving to Slide 4. Those of you who met us during our SPAC merger transaction
know that we view PHA as the best end-of-life solution for single-use plastics, and
that there are no other marine degradable materials available today with PHA’s
performance characteristics.

We are even more bullish about PHA now that -- we are even more bullish now
about PHA than we were a few months ago. The tremendous demand resulting from
the powerful tailwinds of corporate sustainability commitments, governmental
regulation and consumer awareness of the environmental impact of plastic waste,
is expected to only make our future brighter. We are in a very unique place within
our industry that sets us apart from peers. We have the market know-how, a large
portfolio of patents developed over the past 13 years, commercial scale and long-
term customer contracts, all of which puts us well ahead of our industry.

We have already built our first commercial scale production facility, and we have
a significant pipeline of new capacity to extend our leadership position. We have
aligned the majority of our expansion plans based on long-term partnerships with
customers. Our customers are mainly major blue-chip multinational brands that
have all made long-term commitments to make their plastic packaging recyclable,
reusable or biodegradable.

With bioplastics representing less than 1% of the addressable market today, we
have only scratched the surface of what we believe to be the immense upside
moving forward. Our team is comprised of acknowledged leaders in the bioplastic
space, and I could not be more pleased with their measurable achievements at
Danimer and in this industry. On the next several slides, I’ll provide some context
to address some questions that we get on PHA and Danimer’s proprietary approach.
Turning to Slide 5. Danimer’s Nodax PHA is certified as marine degradable by
TUV Austria. I’ll give you some context on why that is positive for customers and
the environment. The 2 questions we think about with respect to polymers for
plastic are, is it renewable? And what happens at the end of its life? Fossil fuels are
nonrenewable and typically accumulate in landfills and in nature. Most
biopolymers, though, go away, and those that do can obtain industry certifications
for 5 different environments. Industrially compostable is the easiest standard to
achieve, but requires the high heat and moisture of an industrial compost facility.
Dump compostable is similar but requires less heat and moisture. Soil degradable
does not require heat or moisture, as the polymer is broken down enzymatically by
bacteria. Freshwater, and finally, marine degradable certification, such as those
Nodax has received are the most difficult and highest standards to achieve because
there is less bacteria in those environments, and so more difficult to degrade.




                                          21
 Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 22 of 38




On Slide 6, we show the life cycle of PHA. We make PHA by feeding canola oil to
bacteria. The bacteria then convert the carbon from the canola oil into another form
of carbon for their own metabolic process. That’s PHA. The resulting product is
the bioplastic resin that we turn into a finished product. The product is not degraded
in your home or on your shelves, but after it is discarded, it will be enzymatically
degraded by bacteria, as this is their preferred energy source. We believe our PHA’s
beginning through end-of-life cycle puts us at the forefront of sustainability.

Moving to Slide 7. We are excited about our PHA leadership position in a
significantly large addressable market. It’s an 800 billion-pound total market and
today, virtually all of that ends up accumulating in landfills or nature. Even recycled
products have to be discarded at some point.

Bioplastics, particularly PHA, are a viable end-of-life solution to truly address the
growing need to reverse the global plastics crisis. We think bioplastics can replace
about 500 billion pounds of the total market, and so far have only achieved less
than 1% of that figure. To put that into perspective, Danimer has announced plans
to add 315 million pounds of nameplate production capacity by 2024. That makes
us by far the largest producer of PHA globally. And that still pales in comparison
to the over 200 billion pounds discarded in nature, 200 billion pounds of fossil fuel-
based plastics discarded in nature, including the 17 billion pounds of plastic
dumped into the ocean every year that don’t make their way into landfills.

On Slide 8, we have a long journey that we believe puts us significantly -- we have
had a long journey that we believe puts us significantly ahead of our industry in
terms of patents, commercial scale production and long-term commitments from
customers. This has made us a pioneer and a world leader in producing natural
biopolymers that are biodegradable and compostable. We have grown alongside
our customers as partners in our mission to address the global plastic crisis. Their
long-term contracts and commitments with us continue to fund our R&D efforts,
capacity build-outs and revolutionary products. This history of continuous
innovation has brought us to this current inflection point.

Now, as a better capitalized company, we plan to accelerate our growth trajectory
and further invest in capabilities to support this growth. We have continued to build
out our R&D, engineering, sales and marketing teams to prepare for the expected
ramp-up in production. We have hired a number of highly-experienced leaders in
engineering, manufacturing, technology development and finance in support of this
growth.

We have entered into new partnerships, including our March announcement of a 2-
year partnership with Mars to develop biodegradable packaging as part of their
supply chain. We entered into an agreement with Bacardi to make a biodegradable
and compostable spirits bottle to help Bacardi replace 80 million plastic bottles.
And more recently, we announced that we intend to double the size of our planned
greenfield facility to further capture the growing demand from customers.

                                          22
 Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 23 of 38




57.    Also on this call, Defendant Dowdy stated:

Revenues for the full year 2020 grew 46% to $47.3 million, compared to $32.3
million in the prior year. This increase was driven by higher sales of our legacy
PLA-based resins as well as significant sales of PHA-based resins as we
commenced the scale-up of commercial PHA production beginning in March of
last year. Year-over-year growth of 38% in the fourth quarter was more modest
compared to the full year, due to accelerating PLA-based resin sales earlier in the
year as customers sought to increase inventory levels in order to prevent potential
supply chain disruptions from the pandemic.

[Recall] today that we are currently producing PHA-based resins out of our
Kentucky facility, having recently completed the first of a 2-phase expansion for
PHA production. Phase I added 20 million pounds of finished product nameplate
production capacity with fermentation runs starting in March 2020, at the same time
the pandemic-related lockdowns began. Phase II construction has commenced in
December of 2020, and is expected to add an additional 45 million pounds of
finished product nameplate capacity in the second quarter of 2022, with production
ramping up thereafter. The completion of both phases will bring our total nameplate
PHA capacity up to 65 million pounds of finished product per year.

In 2020, we derived 10% of our revenues from sales of PHA-based resins, a
significant increase compared to 1% in 2019. And in the fourth quarter, PHA-based
resins climbed to 19% of sales, reflecting our expanded production capabilities.

58.    Defendant Croskrey further stated:

Our growth strategy is comprised of 3 elements: first, expanding our market share
by developing products in partnership with customers to grow demand. We are
working on improved versions of our existing products and are currently in the
process of filing several new patent applications; second, derisking our growth
strategy by securing multiyear purchase commitments or contracts to have the
customer demand in place before beginning production; 3, finally attaining
favorable unit economics. This includes putting contracts to plays that are mutually
beneficial to Danimer and customers, as well as approaching expansion decisions
with a focus on returns that are well above our cost of capital. So that should be
finally as a third bullet, attaining favorable unit economics. Based on all these
objectives, we are accelerating and increasing our announced expansion plans. The
timing and size of future expansions will follow that similar framework.

To that point on Slide 13, we are moving toward a bioplastic world even faster than
we projected 6 months ago. Considering that, we have announced our intention to
double the size of our planned greenfield facility to catch up with demand. We have
chosen Bainbridge, Georgia based on a detailed site selection process. Our plan is
now to increase the anticipated greenfield capacity from 125 to 250 million

                                        23
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 24 of 38




       nameplate finished pounds of product annually. The new state of the art facility is
       currently in the preconstruction engineering stage. It is expected to break ground in
       2022 with the first half of the project coming online in mid-2023 and the second
       half operational in 2024. The cost of the facility is now projected to be around $700
       million, which incorporates the doubling of the facility plus additional
       enhancements for efficiency. The unit economics remain very attractive on this
       larger scale. Upon completion, we will be in a much better position to serve our
       growing order commitments from customers.

       Moving to Slide 14. Even with the planned doubling of the facility, we continue to
       forecast that the greenfield plant will be sold out. In fact, based on our conversations
       with customers and the trends we are seeing in the business, we believe that the
       market demand and unit economics support additional capacity more than 250
       million pounds of finished product per year beyond currently-announced capacity
       additions. We expect our expansion plans to bring considerable benefits to Danimer
       in coming years as we reduce lead times and costs, serve more customers
       concurrently and leverage the operational infrastructure that we are putting in place
       today.

       As you can tell, we have been very busy. PHA demand is growing rapidly. Our
       products are winning with customers, and we are laying the foundation to accelerate
       growth. We couldn’t be more excited with our leading position to deliver a dramatic
       solution to the global crisis of plastic waste.

       I will wrap up with the 4 simple reasons why we are excited for ‘21 and beyond.
       We believe our high-growth next-generation 100% biodegradable plastics have no
       match. We are on our way to tapping the 500 billion-pound market opportunity, of
       which only 1% is currently served by bioplastics. Our unrivaled growth potential
       from blue chip customer demand is intensifying. We are accelerating our
       investments to significantly expand our business, supported by customer
       commitments. We are at an exceptional point in our company’s history, and I
       cannot be more optimistic about our growth prospects in coming years.

       59.     On March 30, 2021, Danimer filed its Annual Report on Form 10-K with the SEC.

In its Annual Report, the Company stated, in relevant part:

       Our Products and Services

       We offer the following products and services.

       PHA-based resins: We produce PHA in a fermentation process where bacteria
       consume vegetable oil and produce PHA as energy reserves. We harvest this PHA
       and produce numerous configurations of this polymer, yielding a diverse array of
       possible properties in the resulting material. PHA is a naturally occurring bioplastic
       that effectively biodegrades in both anaerobic environments, such as a waste

                                                 24
 Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 25 of 38




treatment facility, and aerobic environments, such as industrial compost, home
compost, soil, fresh water and marine water. PHA will degrade in environments in
which microbes or fungi are present, without the presence of additional heat or
moisture. This ease of degradation creates numerous options for companies that use
plastics as part of their business because industrial composting facilities, which
have limited capacity throughout the world, are not required to ensure PHA-
based plastics ultimately biodegrade after use.

Our Nodax® PHA is 100% bio-based and possesses six TUV AUSTRIA
certifications: OK compost INDUSTRIAL, OK compost Home, OK biodegradable
SOIL, OK biodegradable Water, OK biodegradable MARINE, and OK biobased.
All of Danimer’s biopolymers, including Nodax® PHA, and are FDA approved for
food contact.

We are responding to unprecedented customer demand for PHA by developing an
aggressive long-term plan to add facilities beyond the new fermentation plant in
Kentucky in order to further monetize our technology. In 2020, we intensified those
efforts by engaging with our engineering partner to design a commercial production
module for future greenfield PHA plants. We will continue to improve this modular
plant design as we employ the valuable lessons learned by operating our
commercial facility in Kentucky and our development plant in Bainbridge.

PLA-based resins: PLA is made from dextrose “sugar” that is derived from corn,
sugar beets and sugar cane, among others. It is “industrially compostable” as per
ASTM D6400 standards, which require a plastic to aerobically compost in a
municipal industrial facility within 180 days. PLA requires additional heat and
moisture to begin degrading by hydrolysis, which is why it is certified for industrial
composting only. While PLA is produced by other companies such as NatureWorks
LLC (“NatureWorks”) and Total Corbion PLA (“Total Corbion”), PLA in non-
formulated (“neat”) form has limited functionality.

However, when we combine PLA with other plant-based chemicals and minerals
through our reactive extrusion process, we can improve PLA-based products’
processability, impact strength, heat tolerance and numerous other attributes to
meet customer specifications for a wide range of applications to support
petrochemical-based plastic replacement. Our ability to formulate PLA in this
manner enables us to acquire customers that neat PLA producers cannot.

Research and development: We have a number of PHA R&D contracts with global
consumer products companies, including PepsiCo, Nestlé and Genpak. We
collaborate with the R&D staff of each customer on products that are tailored for
each customer’s specific applications.

Tolling: We contract with customers to use our existing production facilities and
expertise to help customers meet complex raw material opportunities. In 2015, we
started making our production facilities and expertise available to tolling

                                         25
 Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 26 of 38




customers. There are many companies that toll manufacture in the U.S. for products
that are large volumes at low prices. We consider “Specialty Tolling,” which
usually means lower volumes at higher margins, to be one of our core
competencies. In many cases, we manufacture the tolling products on the same
equipment as the PLA-based resins.

60.    This Annual Report on Form 10-K further provided:

PHA Technology Platform

Danimer is a leading producer of polyhydroxyalkanoate (“PHA”), which occurs
naturally in living organisms and is chemically similar to polyesters. PHAs serve
as a biodegradable alternative to petrochemical-based plastics. Since 2020,
Danimer has sold PHAs commercially under our proprietary Nodax® brand name
for usage in a wide variety of plastic applications including water bottles, straws,
and food containers, among others. Our PHA biopolymers are formulated to meet
the biodegradability requirements for ASTM International and European (EN)
standards. Our PHA is also U.S. Food and Drug Administration (“FDA”)
approved for food contact and will biodegrade aerobically or anaerobically in soil,
water and industrial or home compost within three to six months depending on
conditions.

We originally acquired our PHA technology from Procter & Gamble in 2007. PHAs
are made through a fermentation process in which bacteria consume vegetable oil
and produce PHA within their cell membranes as energy reserves. We harvest the
excess PHA from the bacteria, then purify and filter it before extruding it into
pellets, which we sell. We believe PHAs are a complete replacement for
petrochemical-based plastics with the added benefit that our customers are not
required to purchase new equipment in order to switch to using our bio-
plastics products in most cases. Utilizing PHAs as a base resin significantly
expands the number of potential applications for bioplastics in the plastics industry
and also enables us to produce resin that is not just compostable, but also fully
biodegradable.

PLA Technology Platform

Danimer also creates proprietary plastics using the natural plastic polylactic acid
(“PLA”) as a base resin and has been in this line of business since 2004. Danimer’s
reactive extrusion technology has allowed many companies to begin to use
renewable and compostable plastics to meet their customers’ growing sustainability
needs. Danimer is a pioneer in bioplastics technology, demonstrated by early
successes such as creating a bioplastic suitable for coating disposable paper cups to
withstand the temperatures of hot liquids such as coffee. Danimer has expanded its
product portfolio and now supplies customers globally. Danimer has two primary
manufacturing platforms: reactive extrusion and polymer synthesis. In reactive
extrusion, new polymers are made by combining PLA with other plant-

                                         26
          Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 27 of 38




         based materials or minerals to be able to meet the needs of customers that cannot
         use non-formulated (“neat”) PLA. In polymer synthesis, new proprietary polymers
         are made in reactors (vertical tanks with ability to control pressure, heat, agitation,
         pH, etc.) and then pelletized. In addition to developing plastics, we also toll
         manufacture for customers that need the unique extruder or reactor setup employed
         by Danimer for new or scale-up production. Our PLA-based biopolymers are
         formulated to meet the biodegradability requirements for ASTM International and
         European (EN) standards.

         61.    Attached to this Form 10-K were certifications signed by Defendants Croskrey and

Dowdy certifying, among other things, that based on their knowledge, “this report does not contain

any untrue statement of a material fact or omit to state a material fact necessary to make the

statements made, in light of the circumstances under which such statements were made, not

misleading with respect to the period covered by this report,” and that based on their knowledge,

“the financial statements, and other financial information included in this report, fairly present in

all material respects the financial condition, results of operations and cash flows of the registrant

as of, and for, the periods presented in this report.”

         62.    The statements described in ¶¶ 52-61 were materially false and misleading and

failed to disclose material adverse facts about the Company’s business, operations, and prospects.

Specifically, Defendants made false and/or misleading statements, and/or failed to disclose that:

(i) Defendants had overstated and/or misstated the biodegradability and environmentally-friendly

nature of its Nodax product, particularly in oceans and landfills; (ii) Defendants misrepresented

the size of the Company’s facilities, the Company’s production capacity and actual production

amounts, and the Company’s costs; (iii) Defendants misrepresented the Company’s growth,

financial results, and financial projections; (iv) Danimer had deficient internal controls; and (v) as

a result, the Company’s public statements were materially false and misleading at all relevant

times.




                                                   27
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 28 of 38




                                    THE TRUTH EMERGES

       63.     Analyst Spruce Point Capital Management issued a report on April 22, 2021 about

Danimer writing that Danimer represented “Another Go Around at Plastic Alternatives with

Several Corporate Governance Red Flags: 65%-100% Downside Risk.” In this report, Spruce

Point alleged that “Danimer’s growth expansion story is likely to fail as did others that have

previously tried. The most surprising aspect of Danimer’s business is not its lackluster technology,

as highlighted by the Wall Street Journal’s March 2021 article, but the several corporate

governance red flags we have found involving the past and current CEOs, the CTO and current

Danimer executives and Directors.” Spruce Point continued: “[w]e question the independence of

Danimer’s scientific research as Danimer has been a financial backer of the University of Georgia

Lab and several professors who authored the supporting research. . . . We also believe Danimer

has concealed, through numerous website changes and omission of past press releases, a pattern

of conflicting and irreconcilable statements on capacity, facility size, and capex costs . . . .”

       64.     In its report, Spruce Point wrote “[w]e believe there are several corporate

Governance red flags with Danimer’s management team that should worry ESG investors. Current

Danimer CEO [Defendant] Stephen Croskrey, previously President of Armor Holdings Product

Division . . . was directly involved in a potential cover up of defective body armor.” Spruce Point

continued that “[e]vidence in a DOJ case against Honeywell shows Croskrey was aware of the

defect and threatened a supplier that they should ‘stick together’ to ‘overcome the threat’ or else

he would have no choice but to issue a release blaming the supplier for the defect.”

       65.     Spruce Point also raised the March 20, 2021 Wall Street Journal article, writing:

“[h]ow can investors trust management when Danimer’s CTO is challenging the CEO’s claims?

‘Mr. Van Trump said the claim by the Danimer chief wasn’t wholly accurate, saying Nodax



                                                  28
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 29 of 38




products are unlikely to biodegrade in most modern landfills.’ Red Flag: Danimer’s scientific

support and rebuttal to the WSJ article is based on research conducted by University of Georgia

professors who have received financial backing from Danimer and have had their students hired

by the Company.”

       66.     The Spruce Point report continued: “Danimer’s story continues to change. We have

found multiple inconsistent descriptions of the size of its facility, production capacity, and costs

that differ from other Company statement or government documents.” Spruce Point also noted that

“[o]n Danimer’s Q4 2020 earnings call, Croskrey and Dowdy have walked back recently issued

expectations. ‘In the near term, I would expect less profitability at the bottom line than what was

previously disclosed.’ . . . Phase II expansion: ‘now expected to be completed in the second quarter

of 2022 compared to our initial assumption of late 2021.’” (Emphasis omitted).

       67.     Moreover, Spruce Point highlighted that “Pepsi likely sold its stake in Danimer as

the Company’s recent presentation no longer lists Pepsi as a shareholder. Based on Pepsi’s 10-Q

filed in April 2021, they disclosed ‘these equity securities were subsequently sold in the second

quarter of 2021.’ . . . .Shortly after the WSJ released its article challenging Danimer’s claims, the

Company removed statements claiming ‘derived from 100% renewable source’ and ‘fully

degradable in 12-18 weeks after the product is discarded’ from its investor presentation.” In sum,

“Spruce Point believes Danimer’s current share price is unsustainable, and a result of hype around

ESG businesses and unrealistic financial assumptions.”

       68.     On this news, Danimer’s stock price fell from its April 21, 2021 close of $25.00

per share to an April 22, 2021 close of $22.99 per share, representing a one-day drop of $2.01 per

share, or approximately 8%.




                                                 29
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 30 of 38




       69.     Spruce Point issued a follow up report to its April 22, 2021 report on May 4, 2021,

writing “insights from Danimer FOIA show smoking gun evidence of pricing inflation and

slackness in capacity.” Spruce Point continued that “with the benefit of a recently released [FOIA]

request from the Kentucky Department of Environmental Protection, we have evidence that

suggests Danimer’s production figures, its pricing, and rosy financial projections are wildly

overstated. Monthly Kentucky PHA production figures have been restated by up to 100% after

coming public. Danimer’s PHA average selling price appears to be 30% - 42% below

management’s claims. Moreover, Danimer’s recently reported production figures are so far below

their actual capacity, that it calls into question why is Danimer telling investors it needs hundreds

of millions of dollars in capacity expansion?”

       70.     In its update report, Spruce Point alleged that “Danimer’s SEC disclosures on

revenue drivers are insufficient in our view. As a manufacturer of essentially two products in two

locations, Danimer fails to provide clear and transparent information on the following to investors:

Production by location; Total volumes sold of PHA and PLA; Average sales price of PHA and

PLA.” According to Spruce Point, “[n]ewly released FOIA provides actual biopolymer production

figures by location. We find that Danimer’s monthly PHA biopolymer production and natural gas

usage for its Kentucky facility have been materially misreported, in some months by 100%. By

law, Danimer must provide semi-annual and annual production figures in Kentucky. In its 2020

annual filing, signed in Jan 2021 after closing its SPAC deal on the NYSE in December 2020, we

observe it reported material errors that overstated Kentucky’s figures in some months by up to

100% by including Georgia’s production. We are able to extrapolate Georgia’s monthly production

in H1 2020 and find mathematically impossible results, implying negative monthly production in

April and June 2020. What’s clear is that Georgia’s production was trending negative in H1 2020.



                                                 30
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 31 of 38




Warning: The compliance reports are produced by an independent environmental consultant. We

find the reports have been signed off on by three different Danimer employees. The ‘corrected’

filing was signed by CTO Phil Van Trump, after previously being signed by Plant Manager Kevin

Walsh . . . and David Mazzei . . . . Why hasn’t the CFO or COO signed off on these figures? There

are legal implications, including potential imprisonment, for filing false information.”

       71.     Spruce Point continued: “[n]ow with certified production figures from Danimer,

we estimate PHA Average Selling Prices (ASPs) are overstated by 30% - 42%. Danimer’s October

2020 Investor Presentation implied PHA ASPs of $3.00/lb. and the CEO alluded to pricing in the

$2.50-$2.70 range on the year end conference call in March 2021. However, based on Danimer’s

2.5m lbs. of certified actual production, and $4.4 of reported PHA sales, we estimate PHA ASPs

were closer to $1.74/lb, or 30% - 42% lower than discussed by management. Danimer’s Investor

Presentation said it was in a ‘Fully Sold-Out’ position. Even if we assume a one-month lag between

production and shipment, ASP would still be $2.01/lb or 20% - 33% below management’s claims.

. . . We believe Danimer is set to vastly disappoint investors and suffer severe price target cuts.”

       72.     In a slide titled “Notable Omissions From Recent SEC Filings,” Spruce Point wrote:

“Actual production implied from Danimer’s reported monthly numbers is so far below stated

capacity that it severely calls into question why it is telling investors it needs more capacity? . . .

If Danimer’s business were booming to the degree it suggests exists through ‘Fully Sold-Out’

customer demand, why isn’t it operating at full capacity with its existing manufacturing base

before adding more capacity” Spruce Point also wrote that “[t]he Kentucky FOIA also raises other

serious concerns about Danimer’s environmental regulation claims: Danimer fails to disclose any

aspects of environmental regulation on its business in its 10-K ‘Risk Factors’; However,

documents reveal that Danimer received violation notices in Kentucky, and needed extensive state



                                                  31
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 32 of 38




permitting for water and air. It is now clear that Danimer’s production process emits Volatile

Organic Compounds (VOCs) and methanol. So, while Danimer touts its products to be

environmentally friendly through biodegradability, it’s clear that the byproducts of its process

produce harmful chemicals needing regulation.” Moreover, Spruce Point wrote: “[n]o audit has

been completed of Danimer’s internal controls, leaving investors to place undue trust on reported

results without independent verification.” Spruce Point continued: “it should now be entirely clear

to investors that we believe Danimer has serious material weaknesses in financial and operating

controls given: [t]he magnitude of Danimer’s recently reported production errors were up to

100%[; and] Danimer is at risk of having to financially restate H1 2020 results.”

        73.     On this news, Danimer’s shares further plummeted, falling from its May 3, 2021

close of $23.63 per share to a May 4, 2021 close of $22.14, representing a one-day drop of $1.49

per share, or approximately 6.3%.CLASS ACTION ALLEGATIONS

        74.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of a class of all persons and entities who purchased or otherwise

acquired Danimer and/or Live Oak securities between October 5, 2020 to May 3, 2021, inclusive.

Excluded from the Class are Defendants, directors and officers of the Company, as well as their

families and affiliates.

        75.     The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. While the exact number of Class members is unknown to Plaintiff at this

time and can only be ascertained through appropriate discovery, Plaintiff believes that there are at

least hundreds or thousands of members in the proposed Class. Millions of shares of Danimer

stock were publicly traded during the Class Period on the NYSE. Record owners and other



                                                  32
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 33 of 38




members of the Class may be identified from records maintained by Danimer or its transfer agent

and may be notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

       76.     There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

       a. Whether Defendants violated the Exchange Act;

       b. Whether Defendants omitted and/or misrepresented material facts;

       c. Whether Defendants’ statements omitted material facts necessary to make the
          statements made, in light of the circumstances under which they were made, not
          misleading;

       d. Whether Defendants knew or recklessly disregarded that their statements were false
          and misleading;

       e. Whether the price of the Company’s stock was artificially inflated; and

       f. The extent of damage sustained by Class members and the appropriate measure of
          damages.

       77.     Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct alleged herein.

       78.     Plaintiff will adequately protect the interests of the Class and has retained counsel

who are experienced in class action securities litigation. Plaintiff has no interests that conflict with

those of the Class.

       79.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                    FRAUD ON THE MARKET

       80.     Plaintiff will rely upon the presumption of reliance established by the fraud-on-

the-market doctrine that, among other things:

                                                  33
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 34 of 38




       a. Defendants made public misrepresentations or failed to disclose material facts during

             the Class Period;

       b. The omissions and misrepresentations were material;

       c. The Company’s common stock traded in efficient markets;

       d. The misrepresentations alleged herein would tend to induce a reasonable investor to

             misjudge the value of the Company’s common stock; and

       e. Plaintiff and other members of the class purchased the Company’s common stock

             between the time Defendants misrepresented or failed to disclose material facts and the

             time that the true facts were disclosed, without knowledge of the misrepresented or

             omitted facts.

       81.      At all relevant times, the markets for the Company’s stock were efficient for the

following reasons, among others: (i) the Company filed periodic public reports with the SEC; and

(ii) the Company regularly communicated with public investors via established market

communication mechanisms, including through regular disseminations of press releases on the

major news wire services and through other wide-ranging public disclosures such as

communications with the financial press, securities analysts, and other similar reporting services.

Plaintiff and the Class relied on the price of the Company’s common stock, which reflected all

information in the market, including the misstatements by Defendants.

                                       NO SAFE HARBOR

       82.      The statutory safe harbor provided for forward-looking statements under certain

conditions does not apply to any of the allegedly false statements pleaded in this Complaint. The

specific statements pleaded herein were not identified as forward-looking statements when made.




                                                 34
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 35 of 38




        83.     To the extent there were any forward-looking statements, there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements.

                                       LOSS CAUSATION

        84.     On March 20, 2021, the Wall Street Journal published an article concerning

Danimer as alleged herein. On this news, Danimer’s stock price fell $6.43 per share, or

approximately 13%, to close at $43.55 on March 22, 2021.

        85.     On April 22, 2021, analyst Spruce Point Capital Management issued its report as

alleged herein. On this news, Danimer’s stock price fell from its April 21, 2021 close of $25.00

per share to an April 22, 2021 close of $22.99 per share, representing a one-day drop of $2.01 per

share, or approximately 8%.

        86.     On May 4, 2021, Spruce Point issued a follow up report as alleged herein. On this

news, Danimer’s shares further plummeted, falling from its May 3, 2021 close of $23.63 per share

to a May 4, 2021 close of $22.14, representing a one-day drop of $1.49 per share, or approximately

6.3%.

        87.     These revelations contradicted statements and/or revealed omissions made by

Defendants during the Class Period and were a causal element of the concurrent decline in the

Company’s share price.


                                        Count One
    Violations of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                  (Against All Defendants)

        88.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.




                                                 35
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 36 of 38




        89.     During the Class Period, Defendant Danimer and the Individual Defendants

disseminated or approved the false statements specified above, which they knew or deliberately

disregarded were misleading in that they contained misrepresentations and failed to disclose

material facts necessary to make the statements made, in light of the circumstances under which

they were made, not misleading.

        90.     Defendant Danimer and the Individual Defendants violated § 10(b) of the

Exchange Act and Rule 10b-5 in that they (i) employed devices, schemes, and artifices to defraud;

(ii) made untrue statements of material fact and/or omitted to state material facts necessary to make

the statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon those who purchased or otherwise acquired the Company’s

securities during the class period.

        91.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for the Company’s common stock. Plaintiff and

the Class would not have purchased the Company’s common stock at the price paid, or at all, if

they had been aware that the market prices had been artificially and falsely inflated by Defendants’

misleading statements.

                                           Count Two
                            Violation of § 20(a) of the Exchange Act
                             (Against the Individual Defendants)

        92.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        93.     The Individual Defendants acted as controlling persons of the Company within the

meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

at the Company, the Individual Defendants had the power and authority to cause or prevent the

Company from engaging in the wrongful conduct complained of herein. The Individual
                                                 36
         Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 37 of 38




Defendants were provided with or had unlimited access to the documents described above that

contained statements alleged by Plaintiff to be false or misleading both prior to and immediately

after their publication, and had the ability to prevent the issuance of those materials or to cause

them to be corrected so as not to be misleading.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     determining that this action is a proper class action pursuant to Rule 23(a) and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and a

certification of Plaintiff as class representative pursuant to Rule 23 of the Federal Rules of Civil

Procedure and appointment of Plaintiff’s counsel as Lead Counsel;

       (b)     awarding compensatory and punitive damages in favor of Plaintiff and the other

class members against all Defendants, jointly and severally, for all damages sustained as a result

of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and post-

judgment interest thereon.

       (c)     awarding Plaintiff and other members of the Class their costs and expenses in this

litigation, including reasonable attorneys’ fees and experts’ fees and other costs and disbursements;

and

       (d)     awarding Plaintiff and the other Class members such other relief as this Court may

deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury in this action of all issues so triable.




                                                 37
        Case 1:21-cv-00096-LAG Document 1 Filed 05/18/21 Page 38 of 38




Dated: May 18, 2021                   Respectfully submitted,

                                      /s/ Corey D. Holzer
                                      Corey D. Holzer
                                      Georgia Bar No. 364698
                                      Marshall P. Dees
                                      Georgia Bar No. 105766
                                      HOLZER & HOLZER, LLC
                                      211 Perimeter Center Parkway, Suite 1010
                                      Atlanta, GA 30346
                                      Tel.: (770) 392-0090
                                      Fax: (770) 392-0029
                                      cholzer@holzerlaw.com
                                      mdees@holzerlaw.com

                                      Local Counsel

                                      Jeffrey C. Block (pro hac vice forthcoming)
                                      Jacob A. Walker (pro hac vice forthcoming)
                                      BLOCK & LEVITON LLP
                                      260 Franklin Street, Suite 1860
                                      Boston, MA 02110
                                      (617) 398-5600 (phone)
                                      (617) 507-6020 (fax)
                                      jeff@blockleviton.com
                                      jake@blockleviton.com

                                      Attorneys for Plaintiff and Proposed Lead
                                      Counsel




                                      38
